Citation Nr: 0809267	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-22 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

The veteran testified at a personal hearing before the 
undersigned Veteran's Law Judge, sitting at the RO in January 
2006. A transcript of the hearing is associated with the 
claims file.  

In April 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 


FINDINGS OF FACT

1. The veteran has a current diagnosis of PTSD.

2.  The veteran's PTSD is a result of his active duty 
military service.


CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection 
for PTSD is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007)) 
and the implementing regulations.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).
Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that she was, in fact, exposed to the stressor 
event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of a senior wheel mechanic with the 610th Engineer 
Company.  Therefore, as indicated above, the veteran's lay 
testimony alone is not enough to establish the occurrence of 
the alleged stressor, and the evidence must contain 
independent statements or records supporting such occurrence.  
See Morneau, supra; Dizoglio, supra; West (Carlton), supra; 
and Zarycki, supra.

At his January 2006 hearing, the veteran reported that he 
endured small weapons fire and, at his June 2003 VA 
examination, he reported mortar attacks.  The veteran served 
in Vietnam from August 1967 to August 1968 and his unit was 
stationed at Cam Ranh Bay.  Requests to the Joint Services 
Records Research Center (JSRRC) yielded a response that, 
although his battalion underwent small weapons fire during 
the veteran's time in service in Vietnam, these events did 
not take place at Cam Ranh Bay.  However, JSRRC did verify 
that the veteran's unit underwent a mortar attack at Cam Ranh 
Bay in March 1968.  Accordingly, the Board finds that the 
veteran's claimed stressor of mortar attacks has been 
verified.  

The Board also finds that the veteran has a current diagnosis 
of PTSD.  Specifically, at his June 2003 VA examination, the 
examiner diagnosed the veteran with PTSD, noting his stressor 
of mortar attacks and that he had suffered no other stressors 
post-service.  Therefore, the Board concludes that the 
veteran has a current diagnosis of PTSD as a result of his 
verified in-service stressor of mortar attacks. 

Thus, the Board determines that a preponderance of the 
evidence is in favor of a finding that the veteran's PTSD is 
related to his active duty military service.  Accordingly, 
the veteran's claim of entitlement to service connection for 
PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


